Exhibit 99.1 ENTRAVISION COMMUNICATIONS CORPORATION REPORTS FOURTH QUARTER AND FULL YEAR 2016 RESULTS - Anticipates Receiving $264 Million from the FCC Auction for Broadcast Spectrum – - Announces Quarterly Cash Dividend of $0.03125 Per Share – - Prepays $20 Million of Term Loan in the Fourth Quarter – - Enters into Definitive Agreement to Acquire the Digital Performance Marketing Provider Headway – SANTA MONICA, CALIFORNIA, March 2, 2017 – Entravision Communications Corporation (NYSE: EVC) today reported financial results for the three- and twelve-month periods ended December 31, 2016. Historical results, which are attached, are in thousands of U.S. dollars (except share and per share data). This press release contains certain non-GAAP financial measures as defined by SEC Regulation G. The GAAP financial measure most directly comparable to each of these non-GAAP financial measures, and a table reconciling each of these non-GAAP financial measures to its most directly comparable GAAP financial measure is included beginning on page 10. Unaudited financial highlights are as follows: Three Months Ended Twelve Months Ended December 31, December 31, % Change % Change Net revenue $ $ 7 % $ $ 2 % Cost of revenue - digital media (1) 17 % 32 % Operating expenses (2) 4 % 5 % Corporate expenses (3) 14 % 9 % Consolidated adjusted EBITDA (4) 10 % (9 )% Free cash flow (5) $ $ 10 % $ $ (9 )% Net income $ $ 21 % $ $ )% Net income per share, basic $ $ 14 % $ $ )% Net income per share, diluted $ $ 33 % $ $ )% Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted Cost of revenue consists primarily of the costs of online media acquired from third-party publishers. Media cost is classified as cost of revenue in the period in which the corresponding revenue is recognized. Operating expenses include direct operating, selling, general and administrative expenses. Included in operating expenses are $0.6 million and $1.0 million of non-cash stock-based compensation for the three-month periods ended December 31, 2016 and 2015, respectively and $1.3 million and $1.9 million of non-cash stock-based compensation for the twelve-month periods ended December 31, 2016 and 2015, respectively. Operating expenses do not include corporate expenses, depreciation and amortization, impairment charge, gain (loss) on sale of assets, gain (loss) on debt extinguishment and other income (loss). Corporate expenses include $1.8 million and $1.6 million of non-cash stock-based compensation for the three-month periods ended December 31, 2016 and 2015, respectively and $3.7 million and $3.3 million of non-cash stock-based compensation for the twelve-month periods ended December 31, 2016 and 2015, respectively. Consolidated adjusted EBITDA means net income (loss) plus gain (loss) on sale of assets, depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation included in operating and corporate expenses, net interest expense, other income (loss), gain (loss) on debt extinguishment, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate, non-cash losses and syndication programming amortization less syndication programming payments. We use the term consolidated adjusted EBITDA because that measure is defined in our credit facility and does not include gain (loss) on sale of assets, depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation, net interest expense, other income (loss), gain (loss) on debt extinguishment, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate, non-cash losses and syndication programming amortization and does include syndication programming payments. While many in the financial community and we consider consolidated adjusted EBITDA to be important, it should be considered in addition to, but not as a substitute for or superior to, other measures of liquidity and financial performance prepared in accordance with accounting principles generally accepted in the United States of America, such as cash flows from operating activities, Entravision Communications
